Exhibit 99.01 Financial Statements Tiny Prints, Inc. Years Ended December31, 2010, 2009, and 2008 With Report of Independent Auditors Tiny Prints, Inc. Financial Statements Years Ended December31, 2010, 2009, and 2008 Contents Report of Independent Auditors 1 Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Report of Independent Auditors The Board of Directors and Shareholders Tiny Prints, Inc. We have audited the accompanying balance sheets of Tiny Prints, Inc. (the Company) as of December 31, 2010, 2009, and 2008, and the related statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Tiny Prints, Inc. at December 31, 2010, 2009, and 2008, and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP April 28, 2011 1 Tiny Prints, Inc. Balance Sheets (In Thousands, Except Share and Per Share Amounts) December 31 Assets Current assets: Cash and cash equivalents $ $ $ Restricted cash – Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Deferred tax assets Other assets 37 – 62 Total assets $ $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue 54 Escrow account payable – – Current portion of capital leases 91 58 – Current portion of term loan – – Other current liabilities 75 50 Total current liabilities Long-term liabilities: Capital leases – Term loan – – Other long-term liabilities – Total long-term liabilities – Contingencies and commitments (Note 7) Stockholders’ equity: Series A convertible preferred stock, $0.00001 par value, 12,750,600 shares authorized and 12,750,504 shares outstanding on December 31, 2010, 2009, and 2008 Liquidation preference: $59,000 Series 1 common stock, $0.00001 par value, 40,000,000 shares authorized and 32,113, 2,701, and 0 shares outstanding on December 31, 2010, 2009, and 2008, respectively – – – Series 2 common stock, $0.00001 par value, 12,000,000 shares authorized and 9,953,679, 9,953,679, and 10,380,049 shares outstanding on December 31, 2010, 2009, and 2008, respectively – – – Additional paid-in capital, common stock Accumulated deficit ) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these financial statements. 2 Tiny Prints, Inc. Statements of Operations (In Thousands) Years Ended December 31 Revenue $ $ $ Cost of goods sold Gross profit Operating expenses: Sales and marketing Technology development General and administrative Total operating expenses Operating income (loss) ) Other income (expense) ) ) Income (loss) before taxes ) (Benefit from)/provision for income taxes ) Net income (loss) $ ) $ $ The accompanying notes are an integral part of these financial statements. 3 Tiny Prints, Inc. Statements of Stockholders’ Equity Years Ended December 31, 2010, 2009, and 2008 (In Thousands, Except Share Amounts) Series A Convertible Series 1 Series 2 Common Stock Total Preferred Stock Common Stock Common Stock Additional Accumulated Stockholders’ Shares Amount Shares Amount Shares Amount Paid-in Capital Deficit Equity Balance at December 31, 2007 – $
